      Case 1:09-cr-00464-LAP Document 43 Filed 07/31/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
        - v –                                09 CR 464-01 (LAP)
Bartholomew Mitchell,                               ORDER



LORETTA A. PRESKA, Senior United States District Judge:



     The conference scheduled for August 4, 2020 is adjourned to

October 13, 2020 at 10:00 a.m.




                           ________________________________
                           LORETTA A. PRESKA
                           Senior United States District Judge

Dated: July 31, 2020
New York, New York
